Citation Nr: 1726797	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for rotator cuff tendonitis with various muscle and tendon tears of the right shoulder (right shoulder disability) prior to December 28, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for rotator cuff tendonitis with various muscle and tendon tears of the left shoulder (left shoulder disability)

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied evaluations in excess of 10 percent for the Veteran's bilateral shoulder disabilities.  The Veteran timely appealed that decision.  

During the pendency of the appeal, the AOJ awarded a 20 percent evaluation for the Veteran's right shoulder disability, effective December 28, 2015, in a January 2016 rating decision.  The Board has recharacterized that issue on appeal in order to comport with that award of benefits.  

In November 2016, the Board remanded this case to afford the Veteran a hearing before a Veterans Law Judge (VLJ); that hearing was conducted before the VLJ in February 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to an evaluation in excess of 20 percent for rotator cuff tendonitis with various muscle and tendon tears of the right shoulder, entitlement to an evaluation in excess of 20 percent for rotator cuff tendonitis with various muscle and tendon tears of the left shoulder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal, considering the Veteran's pain and corresponding functional impairment, including during flare-ups, his right shoulder disability has been manifested by limitation of motion to shoulder level.

2.  Throughout the appeal, considering the Veteran's pain and corresponding functional impairment, including during flare-ups, his left shoulder disability has been manifested by limitation of motion to shoulder level.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an evaluation of at least 20 percent for rotator cuff tendonitis with various muscle and tendon tears of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-03, 5024 (2016).

2.  Throughout the appeal period, the criteria for an evaluation of at least 20 percent for rotator cuff tendonitis with various muscle and tendon tears of the left shoulder have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-03, 5024 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his disability is worse than his currently assigned ratings.  In his June 2010 VA Form 9, the Veteran contends that he has continuous pain in both shoulders, he is unable to drive with his arm on the steering wheel due to pain, he has a hard time sleeping at night, his right arm is numb all of the time, he cannot work in his garden as he used to, and his family has to help him with daily activities.  At the February 2017 Board hearing, the Veteran testified that he takes pain medication three times per day for his shoulders, and if he did not take medication, his range of motion would be more limited.  See hearing transcript, p. 5-6, 14.  He also testified that his left shoulder is as impaired as his right shoulder and has been for the same amount of time.  See hearing transcript, p. 8.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

After reviewing all of the clinical evidence and subjective complaints, the Board finds that an evaluation of 20 percent is warranted for the right shoulder disability and an evaluation of 20 percent is warranted for the left shoulder disability for the entire appeal period.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although the evaluation of a service-connected disability requires a review of a Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's right shoulder disability is currently rated 10 percent disabling prior to December 28, 2015, and 20 percent thereafter under DC 5024-5201.  The Veteran's left shoulder disability is currently rated as 10 percent disabling under DC 5201-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

DC 5024 provides a rating for tenosynovitis and notes that the diseases under this code will be rated on limitation of motion of affected parts, as arthritis, degenerative.

Under DC 5201, the assignment of a 20 percent disability evaluation is warranted when arm motion is limited to shoulder level in the major or minor arm.  If arm motion is limited midway between the side and shoulder, a 20 percent rating is warranted for the minor arm and a 30 percent rating is warranted for the major arm. If arm motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minor arm and a 40 percent rating is warranted for the major arm.

For rating purposes, under DC 5201, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, the Veteran is right-hand dominant.

Under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder encompasses forward elevation (flexion) and abduction to 180 degrees.

At the April 2009 VA examination, the Veteran reported constant pain of six on scale of one to ten in both shoulders with associated weakness and stiffness and a popping and grinding sensation in the shoulders.  He also reported flare-ups on a daily basis with pain of ten on a scale of one to ten lasting for a few seconds.  He reported the symptoms were aggravated by use and alleviated by nothing, he could not lift his arms, and he had numbness and tingling in both arms.  In regard to the right shoulder, there was minimal tenderness to palpation anteriorly and superiorly, and range of motion testing showed flexion of 135 to 140 degrees, extension is 30 degrees, abduction is 120 degrees, adduction to 45 degrees, internal rotation to 90 degrees, and external rotation to 80 degrees.   Range of motion of the left shoulder was 145 to 150 degrees, extension was 35 degrees, abduction was 150 degrees, adduction was 50 degrees, internal rotation was 90 degrees, and external rotation was 80 degrees.  The examiner noted there was no further limitation to the range of motion with repetitive activity due to weakness instability, fatigue, lack of coordination, or endurance with any of the above joints.

April 2009 and December 2009 VA treatment records show decreased range of motion of the right shoulder and swelling in the left shoulder.  

At the December 2015 VA examination, the Veteran reported chronic, daily discomfort in the bilateral shoulders with a rating of six on scale of zero to ten and reported that he received shoulder injections which did not provide any lasting
relief.   He reported daily flareups triggered by driving and holding arms to the steering wheel, playing cards, yardwork, positioning during sleep.  Range of motion testing in the right shoulder showed flexion to 80 degrees, abduction to 80 degrees, external rotation to 55 degrees, and internal rotation to 45 degrees.  Range of motion testing in the left shoulder showed flexion to 95 degrees, abduction to 100 degrees, external rotation to 60 degrees, and internal rotation to 65 degrees.  The Veteran had pain with flexion and he was not able to perform repetitive use testing with three repetitions due to increase in pain in both shoulders.

After reviewing all of the clinical evidence and subjective complaints, and resolving all reasonable doubt in the Veteran's favor, the Board finds that evaluation of 20 percent is warranted for the right shoulder disability and an evaluation of 20 percent is warranted for the left shoulder disability for the entire appeal period.


ORDER

For the entire appeal period, a 20 percent rating for rotator cuff tendonitis with various muscle and tendon tears of the right shoulder is granted, subject to the law and regulations governing payment of monetary benefits. 

For the entire appeal period, a 20 percent rating for rotator cuff tendonitis with various muscle and tendon tears of the left shoulder is granted, subject to the law and regulations governing payment of monetary benefits.

REMAND

In regard to the Veteran's right and left shoulder disabilities, VA examinations provided in April 2009 and December 2015 did not include range of motion testing for active motion, passive motion, weight-bearing and nonweight-bearing. Accordingly, a new VA examination is warranted to determine whether the Veteran is entitled to a rating in excess of 20 percent for the right and/or left shoulder disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  As the Veteran reported numbness in his arms, associated neurological abnormalities should be considered at the examination.  See hearing transcript, p. 4.  

The Veteran contends that his shoulder disabilities prevent him from securing or following a substantially gainful occupation.  See hearing transcript, p. 10.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand the AOJ should ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

The Veteran's claim for TDIU is inextricably intertwined with his pending claims for increased ratings for his right and left shoulder disabilities.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

The AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received related to his right and left shoulder disabilities and entitlement to TDIU and any additional, pertinent records should be associated with the claims file.  This should specifically include the record from February 17, 2017 MRI of the left shoulder the Veteran mentioned at his February 2017 Board hearing.  See hearing transcript, p. 3.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all outstanding VA and private treatment records related to his claims for increased ratings for his right and left shoulder disabilities and entitlement to TDIU due to his service-connected disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  This should specifically include the record from February 17, 2017 MRI of the left shoulder the Veteran mentioned at his February 2017 Board hearing.  See hearing transcript, p. 3.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the nature, extent and severity of the symptoms of his right and left shoulder disabilities, and the impact of each of his service-connected disabilities and the combined effect of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's right and left shoulder disabilities, provide him with an appropriate VA examination to determine the severity of his disabilities, to include associated neurological abnormalities.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings, including the results of active and passive range of motion testing, and weight-bearing and nonweight-bearing.  

4.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


